Citation Nr: 0914555	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a pulmonary/allergy 
disability.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for bilateral shoulder 
disability.

8.  Entitlement to non-service connected pension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2007.  This matter was 
originally on appeal from rating decisions dated in July 2005 
and November 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In May 2007, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to 
service.

2.  The Veteran's tinnitus is not related to service.

3.  The Veteran's hypertension is not related to service.

4.  The Veteran's pulmonary/allergy disorder is not related 
to service.

5.  The Veteran's asthma is not related to service.

6.  The Veteran's right knee disorder is not related to 
service or to service-connected disability.

7.  The Veteran's bilateral shoulder disorder is not related 
to service.

8.  During the appeal period, the veteran has been engaging 
in substantially gainful employment.
.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  A pulmonary/allergy disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

5.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  A right knee disorder was not incurred in or aggravated 
by active service and is not causally related to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

7.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

8.  The criteria for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342, 4.15, 4.16, 4.17 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


Pursuant to the Board's October 2007 Remand, the Appeals 
Management Center (AMC) requested the Veteran's Social 
Security Administration (SSA) records, requested that the 
Veteran provide documentation of his current employment 
status, annual income, and unreimbursed medical expenses for 
the years 2005, 2006, and 2007, obtained an etiology opinion 
regarding the Veteran's bilateral hearing loss and tinnitus, 
and issued a supplemental statement of the case.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's October 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in March 2005, 
September 2005, March 2006, and August 2008 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2005, September 2005, and August 2008 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

The March 2006 letter advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although not all the letters were sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in October 2008.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in August 2005, May 2008, and 
September 2008 to obtain opinions as to whether his bilateral 
hearing loss, tinnitus, and right knee disorders could be 
directly attributed to service or to service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  With respect to the 
issues of service connection for hypertension, 
pulmonary/allergy disability, asthma, and bilateral shoulder 
disability, the RO has not afforded the Veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the Veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the Veteran suffered an event or injury in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing the possibility that the 
Veteran's hypertension noted in service was chronic, or that 
current hypertension, pulmonary/allergy disability, asthma, 
or bilateral shoulder disability is related to military 
service, the Board finds that an etiology opinion is not 
"necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic disease or injury responsible for the 
Veteran's bilateral hearing loss, tinnitus, hypertension, 
pulmonary/allergy disability, asthma, right knee disability, 
or bilateral shoulder disability is factually shown during 
service.  The Board concludes it was not.  

With respect to the issue of hypertension, the Veteran's 
service treatment records note that he presented in August 
1968 with blood pressure reading of 140/100 and in October 
1968 with blood pressure reading of 120/90.  It was noted in 
August 1968 that his mother had hypertension.  However, the 
Board cannot conclude a "chronic" hypertension condition 
was incurred during service.  Elevated blood pressure 
readings on two occasions in service cannot be considered a 
chronic disorder without some indication that a chronic 
disorder exists.  On the clinical examination for separation 
from service, the Veteran's blood pressure reading was 114/66 
and it was noted that the Veteran had high blood pressure on 
one occasion in August 1968, none at the time of the 
separation examination, no complications, and no sequelae.

With respect to a pulmonary/allergy disability and asthma, 
the Veteran's service treatment records note that he had an 
upper respiratory infection in December 1964, an upper 
respiratory infection with chest pain when coughing in 
September 1967, an upper respiratory infection with sore 
throat, cough, and chest pain in October 1967, probable 
allergic rhinitis with complaints of cough and nasal 
congestion in December 1967, and acute bronchitis with 
complaints of sore throat and chest pain in March 1968.   
However, the Board cannot conclude a "chronic" condition 
was incurred during service.  Treatment for 
pulmonary/respiratory problems in service cannot be 
considered a chronic disorder without some indication that a 
chronic disorder exists.  On the clinical examination for 
separation from service, the Veteran's lungs were evaluated 
as normal and his chest x-ray was negative.  On the Report of 
Medical History completed by the Veteran in conjunction with 
his separation examination, he denied ever having hay fever, 
asthma, shortness of breath, pain or pressure in chest, and 
chronic cough.  
    
With respect to bilateral hearing loss, tinnitus, a right 
knee disability, and a bilateral shoulder disability, the 
service treatment records are absent complaints, findings or 
diagnoses of any of these conditions during service.  On the 
clinical examination for separation from service, all of the 
Veteran's systems were evaluated as normal, including the 
Veteran's hearing in both ears.  On the Report of Medical 
History completed by the Veteran in conjunction with his 
separation examination, he denied ever having hearing loss, 
hay fever, asthma, shortness of breath, pain or pressure in 
chest, chronic cough, "trick" or locked knee, arthritis or 
rheumatism, or painful or "trick" shoulder.  The only 
problems noted by the examiner were tonsillitis and gonorrhea 
in 1967, both adequately treated with penicillin, and mild 
pes planus not requiring arch supports.  The examiner noted 
no complications and no sequelae from tonsillitis, gonorrhea, 
or pes planus.  

Thus, there is no medical evidence that shows that the 
Veteran suffered from chronic hypertension or bilateral 
hearing loss, tinnitus, a chronic pulmonary/allergy 
disability, asthma, right knee disability, bilateral shoulder 
disability during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss, 
hypertension, and arthritis can be service-connected on such 
a basis.  However, the earliest evidence of record is dated 
in 1983, approximately fifteen years after the appellant's 
discharge from service, thus there is no showing of 
sensorineural hearing loss, chronic hypertension, or 
arthritis within one year of the Veteran's discharge from 
service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
Veteran's date of discharge in 1968 and medical evidence 
dated no earlier than 1983, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment requires that a baseline level of severity of the 
nonservice- connected disease or injury must be established 
by medical evidence created before the onset of aggravation.  

The Veteran has been diagnosed with bilateral hearing loss, 
tinnitus, essential hypertension, history of allergies and 
asthma, pulmonary fibrosis, right knee osteoarthritis status 
post arthroplasty, and bilateral shoulder arthritis.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between any of the disabilities 
noted above and the Veteran's military service, or in the 
case of a right knee disability, between the disability and a 
service-connected disability.  However, no medical 
professional has ever related any of these conditions to 
military service, or in the case of the Veteran's right knee, 
to service-connected left knee disability.  

The Veteran underwent a VA audio examination in August 2005.  
At the August 2005 VA examination, the Veteran reported that 
as an aircraft mechanic, he was around B-52 bombers' flight 
line noise on the "potential nonmargins team". He also 
reported that his non-military occupational noise exposure 
included working as an aircraft attendant servicing small 
planes for six months, working as a fuel systems specialist 
on aircraft for one year, and working in floor assembly for 
General Electric for three and one-half years during which 
time hearing protection was sometimes required.  Recreations 
noise exposure included the use of a lawnmower.

After physical examination of the Veteran, he was diagnosed 
with right ear moderate to moderately severe sensorineural 
hearing loss and left ear moderate sensorineural hearing 
loss.  The examiner noted that it was at least as likely as 
not that the Veteran's hearing loss was not caused by or a 
result of noise exposure during his military service.  The 
examiner explained that there was no evidence the Veteran 
complained of hearing loss during or within one year after 
separation from the military and his enlistment and 
separation pure tone audiograms showed normal hearing 
bilaterally.  In September 2006, the examiner who conducted 
the August 2005 VA examination opined that the Veteran's 
bilateral tinnitus was not caused by or a result of the 
Veteran's exposure to noise while in the military as an 
aircraft maintenance specialist from November 1964 to October 
1968.  The examiner explained that there was no evidence the 
Veteran complained of tinnitus or hearing loss during or 
within one year after separation from the military, and that 
the Veteran's separation audiogram showing hearing within 
normal limits bilaterally.  The examiner noted that the 
courts have found that "normal" hearing exists when pure 
tone thresholds are equal or less than 20 decibels and that 
all the Veteran's pure tone thresholds at separation were 
zero decibels or 5 decibels including those at 6000 hertz, 
often considered a "red flag" frequency for the presence of 
tinnitus and noise-induced hearing loss.  The examiner noted 
that in August 2005, the Veteran stated that his tinnitus 
began approximately the year prior and that VA outpatient 
treatment notes in March 2005 indicate that the Veteran 
denied tinnitus.  The examiner opined that the Veteran's 
tinnitus might be related to his medical conditions, his 
medications, and/or his significant post-service occupational 
noise exposure as a pipefitter, aircraft attendant, aircraft 
fuel systems specialist, and plant assemblyman.

As noted above, the Board remanded the case for additional VA 
examination, which was conducted in May 2008.  After 
interview and physical examination of the Veteran, the VA 
examiner diagnosed normal to moderately severe sensorineural 
hearing loss in both ears.  The examiner opined that hearing 
loss and tinnitus were not caused by or a result of noise 
exposure in service.  The examiner noted that the enlistment 
audiogram in November 1964 and separation audiogram in 
September 1968 showed hearing was within normal limits for 
both ears with no significant threshold shifts in either ear.  
The examiner explained that because of documentation of 
normal hearing in both ears at separation and the lack of any 
significant threshold shifts while in service from 1964 to 
1968, hearing loss and tinnitus were not caused by noise 
exposure in service.  The examiner also explained that 
Institute of Medicine in 2005 found that there was no 
scientific basis for delayed onset of noise induced hearing 
loss.  The examiner noted that the Veteran's tinnitus might 
be related to his medication conditions, his medications, 
and/or his post-service occupational noise exposure.

With respect to the Veteran's right knee, he underwent a VA 
examination in September 2008.  The Veteran reported that his 
right knee had never been injured but that he had gradual 
onset of pain in the early 1970s, and that both of his knees 
started to hurt about the same time.  The Veteran reported 
that he sought medical attention over the next two decades 
and that in April 2007 he had a total knee arthroplasty.  
After physical examination of the Veteran, the impression was 
bilateral knee osteoarthritis status post right knee 
arthroplasty.  The examiner noted that the Veteran reported 
to him that both knees began hurting at about the same time, 
about three years after separating from service.  The 
examiner stated that it was impossible for him to opine that 
the Veteran's right knee was secondary to the left knee and 
that it was impossible for him to opine that the right knee 
was because of something that occurred in service when he had 
no record of anything occurring to the right knee in service 
and in fact the Veteran did not claim that anything happened 
to his right knee in service.  The examiner stated that he 
was therefore forced to opine that the Veteran's right knee 
osteoarthritis was not secondary to the left knee 
osteoarthritis and in fact was not secondary to or caused by 
anything that occurred while he was in service.  

The medical evidence does not show treatment or diagnosis of 
these problems until a number of years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  As noted above, the earliest 
post-service treatment records are dated in 1983.

Thus, the record is absent evidence of in-service incurrence 
of a chronic disease or injury responsible for the Veteran's 
bilateral hearing loss, tinnitus, hypertension, 
pulmonary/allergy disability, asthma, right knee disability, 
or bilateral shoulder disability; evidence of chronic 
hypertension, bilateral hearing loss, or arthritis within a 
year following service; evidence of continuity of 
symptomatology; and medical evidence of a nexus between 
service and currently diagnosed disorders and between a 
service-connected disability and currently diagnosed 
disorders.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

IV.	Nonservice-connected pension

Non-service-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  A veteran is considered to be permanently and 
totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation, that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502 (West 
2002).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may be found 
to exist if the veteran is working in a protected 
environment, such as a family business or sheltered workshop; 
or as a self-employed person receiving less than half the 
usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 
4.17(a) (2008). 

There are several bases on which permanent and total 
disability for pension purposes may be established.  
Permanent and total disability may be determined on the basis 
of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also Brown 
v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code of the VA Schedule for Rating 
Disabilities, to determine whether the veteran has a combined 
100 percent schedular evaluation for pension purposes.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  However, if there is only one 
such disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.17, 4.16.  A veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular rating for 
pension purposes.  38 C.F.R. § 4.17.

If a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extra-schedular basis, if the veteran 
is unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2).

The record reflects that the Veteran is 62 years old.  The 
record is absent any evidence that the Commissioner of Social 
Security has determined the Veteran to be disabled nor is 
there evidence that the Veteran is a patient in a nursing 
home for long term care.  

The veteran's nonservice-connected disabilities of record 
include hypertension at 30 percent, arthritis of the right 
shoulder at 10 percent, degenerative changes of the left 
shoulder at 10 percent, osteoarthritic changes of the right 
knee at 10 percent, asthma at 10 percent, arthritis of the 
left wrist at 10 percent, gastrointestinal reflux disease, 
bilateral hearing loss, bilateral tinnitus, allergic 
rhinitis, and hyperlipidemia all noncompensable.  The 
combined evaluation for pension purposes only is 80 percent.   

However, the veteran appears to be gainfully employed.  In 
fact, on his application for pension, received in January 
2005, the Veteran indicated that he had been employed in a 
maintenance position since 2001 and was earning $32,000 per 
year.  Further, in December 2007, the Veteran reported that 
he was a maintenance specialist for a state Vocational 
Rehabilitation Department (VRD) and that he worked 37 1/2 hours 
per week (7 1/2 hours daily).  The Veteran reported that he 
receives $1,242 per month from U.S. Civil Service retirement, 
$2,386 per month wages for employment with SC VRD, and $115 
per month from VA.  

The evidence indicates that the Veteran has been working 
since he filed his claim except for a two month period from 
April 16, 2007 to June 18, 2007 when he was convalescing 
after knee surgery.  The Veteran stated that in 2005, his 
gross wages were $29, 550 and in 2006, his gross wages were 
$25, 033.  

The RO denied the Veteran's request for nonservice-connected 
pension noting that the Veteran was gainfully employed.  The 
evidence indicates that the Veteran's employment is not 
marginal.  As noted above, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  In this respect, the 
Veteran's earned income since 2001 has consistently exceeded 
the poverty thresholds for one person as determined by Bureau 
of Census ($9,214 for 2001, $9,359 for 2002, $9,573 for 2003, 
$9,827 for 2004, $10,160 for 2005, $10,488 for 2006, and 
$10,787 for 2007), and the available information of record 
indicates that no appreciable change of income has occurred 
since December 2007, providing strong evidence that veteran 
has been substantially gainful employed for the entire appeal 
period. 

The Veteran has not submitted any evidence showing that he is 
currently unable to secure and follow a substantially gainful 
occupation by reason of disability.  The evidence in its 
entirety does not demonstrate that the Veteran is unable to 
maintain gainful employment, given that he has been doing so 
at least since the filing of the claim for pension benefits 
through the duration of his appeal.  The Board, therefore, 
finds that the Veteran is not permanently and totally 
disabled due to nonservice-connected disability.  38 C.F.R. 
§§ 4.17, 4.18.  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for hypertension is 
denied.

4.  Entitlement to service connection for a pulmonary/allergy 
disability is denied.

5.  Entitlement to service connection for asthma is denied.

6.  Entitlement to service connection for a right knee 
disability is denied.

7.  Entitlement to service connection for bilateral shoulder 
disability is denied.

8.  Entitlement to non-service connected pension is denied.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


